Title: To Thomas Jefferson from William Lee, 18 December 1804
From: Lee, William
To: Jefferson, Thomas


                  
                     Sir.
                     Bordeaux December 18: 1804
                  
                  Having learnt from Mr Monroe, that you had formerly interested yourself in the education of Mr W. G. Montfort whose misconduct, had forced you to abandon him, and those pleasing expectations which his promising talents, led you to foster; I have thought it my duty Sir, to enclose you three letters which I found among his papers, and to mention that this young man, died here the day before yesterday with the small pox   He came here mate of a sweedish Vessel from Ireland, and from what I can gather from his papers was most probably, in the service of the French Government in that Country. During his illness he gave many proofs of sincere repentance and frequently told me that his past conduct gave him infinitely more pain than the disease he laboured under.—
                  With veneration and affectionate respects I have the honor to remain, Sir your devoted humble Servant
                  
                     Wm Lee 
                     
                  
               